Citation Nr: 0735050	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-03 522A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 30% for a post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1966 to October 
1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2003 rating action that granted service 
connection for PTSD and assigned an initial rating of 10% 
therefor from July 2003.  By rating action of February 2005, 
the RO assigned an initial 30% rating for the PTSD from July 
2003.  Because the appeal involves a request for a higher 
rating assigned following the initial grant of service 
connection, the Board has characterized it in light of the 
distinction noted by the U.S. Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

In August 2007, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO.

At the Board hearing, the veteran's representative raised the 
issue of service connection for alcohol abuse as secondary to 
the service-connected PTSD.  This matter has not been 
adjudicated by the RO and is not properly before the Board 
for appellate consideration at this time, and is thus 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  



2.  The veteran's PTSD is manifested by no more than 
persistent, chronic, mild symptoms when he is compliant with 
a regimen of prescribed medication and advice to decrease 
consumption of alcohol, which symptoms reflect no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30% for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist a claimant in obtaining evidence. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

An August 2004 pre-rating RO letter informed the veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claim, and to advise the RO as to whether 
there was medical evidence showing treatment for his PTSD, 
and also provided notice of what was needed to establish 
entitlement to a higher rating (evidence showing that the 
disability had worsened).  Thereafter, the veteran and his 
representative were afforded opportunities to respond.  The 
Board finds that the veteran has thus received sufficient 
notice of the information and evidence needed to support his 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

The 2004 RO letter also notified the veteran that the VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
That letter further specified what records the VA had 
received; what records the VA was responsible for obtaining, 
to include Federal records, and the type of records that the 
VA would make reasonable efforts to get.  The August 2004 RO 
letter also requested the veteran to furnish any evidence 
that he had that pertained to his claim.  The Board thus 
finds that this letter satisfies the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by him and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi,   16 Vet. 
App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court held that proper 
VCAA notice should notify the veteran of: (1) the evidence 
that is needed to substantiate a claim; (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and  (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to this claim.  As indicated above, all 4 content of 
notice requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the August 
2004 document fully meeting the VCAA's notice requirements 
was furnished to the veteran prior to the February 2005 
rating action on appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the February 2005 
Statement of the Case, and that this suffices for 
Dingess/Hartman.  The Court also held that the VA must 
provide information regarding the effective date that may be 
assigned; such notice was provided by letter of October 2006.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining available post-service VA and private 
medical records through 2007.  In July and August 2003, the 
veteran was afforded comprehensive VA examinations in 
connection with his claim, and numerous subsequent medical 
records document regular follow-up evaluations of his PTSD 
through 2007; all of these reports are of record and have 
been considered in adjudicating this claim.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence, in addition to that noted above, that has 
not been obtained.  In August 2007, the veteran submitted 
additional evidence directly to the Board, waiving his right 
under the provisions of 38 C.F.R. § 20.1304(c) (2007) to have 
the RO initially consider it, and stated that he had no other 
information or evidence to submit in connection with his 
claim.  The record thus also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.    

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

The veteran's PTSD has been initially rated as 30% disabling 
under the provisions of 38 C.F.R. § 4.130, DC 9411.  Under 
that DC, a 30% rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, recent events).

A 50% rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70% rating requires occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

A 100% rating requires total occupational and social 
impairment, due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives or one's own occupation or name.

Considering the pertinent evidence in light of the criteria 
of DC 9411, the Board finds that the veteran's PTSD has not 
been more than 30% disabling at any time since the initial 
grant of service connection in 2003.  The medical evidence of 
record documents that the PTSD has been manifested by no more 
than persistent, chronic, mild symptoms during this period, 
as long as he has remained compliant with a regimen of 
prescribed medication and advice to decrease consumption of 
alcohol.  

On July 2003 VA psychiatric examination, the veteran was 
noted to have been married for 34 years, and employed for 27 
years with an airline company, most recently loading and 
unloading airplanes.  On mental status examination, he was 
alert, oriented, and attentive, nicely groomed, with good eye 
contact.  Overall mood was anxious, and he became tearful and 
tangential when speaking about Vietnam.  There was otherwise 
no impairment of thought process or communication.  Mood was 
not severely depressed, and there was no retardation of motor 
activity, suicidal or homicidal ideation, or evidence of 
psychosis.  Cognition and judgment were adequate, and he had 
some insight.  The assessment was mild, chronic PTSD, for 
which the veteran had treated himself with long-term alcohol 
use, and the examiner felt that the veteran did not need 
medications.  A Global Assessment of Functioning (GAF) score 
of 65 was assigned on the basis of mild symptoms.  

On August 2003 VA psychological examination, the veteran was 
attentive, cooperative, and well oriented in all spheres, and 
he denied hallucinations and delusions.  There was no 
evidence of any psychotic process.  He appeared somewhat 
mildly depressed, and was notably anxious.  Speech was 
articulate but halting and awkward in character, with short, 
chopped sentences.  He appeared to function well within the 
normal range of intelligence.  Insight was somewhat limited, 
but judgment was sound.  The examiner concluded that the 
veteran had chronic, combat-related PTSD that was mild in 
intensity, and noted that he used alcohol to avert more 
severe symptoms.  The veteran had been successful in his 
personal and vocational life, having avoided vocational 
difficulties and inability to forge significant relationships 
often seen in people who suffered from PTSD; the examiner 
noted that this might be attributable to the substantial 
social support he received from family and friends.  On the 
basis of this and mild symptoms, the examiner concluded that 
the veteran's PTSD was not currently clinically disabling, 
and a GAF score of 77 was assigned.

On January 2004 VA outpatient evaluation, the veteran was 
alert and oriented in      3 spheres.  Personal hygiene was 
good, and there was no sign of emotional distress.  Affect 
was mildly blunted, and mood was appropriate.  When seen for 
psychiatric evaluation in February, the veteran was noted to 
be using alcohol to treat himself for the hyperarousal 
symptoms of PTSD.  On mental status examination, he was 
alert, oriented, and attentive, with good eye contact.  
Overall mood was anxious, and affect was mildly labile.  
There was no impairment of thought process or communication, 
no suicidal or homicidal ideation, and no evidence of 
psychosis.  Cognition, insight, and judgment were adequate.  
In early May, the veteran was alert, oriented, and attentive, 
with good eye contact.  He was still anxious, with a 
depressed mood and blunted affect.  Speech was adequate, and 
there was no impairment of thought process or communication, 
no suicidal or homicidal ideation, and no evidence of 
psychosis.  Cognition, insight, and judgment were intact.  On 
late May 2004 evaluation, A. B., M.S., of Cornerstone Care, 
P.C., noted that the veteran reported feeling significantly 
depressed at least once per month, but that this seldom 
lasted for more than 4 hours.  

On June 2004 VA outpatient psychiatric evaluation, the 
veteran reported that recently-prescribed medication had 
helped him sleep better and made him calmer. On mental status 
examination, he was alert, oriented, and attentive, with good 
eye contact.  Overall mood remained anxious, but there was no 
impairment of thought process or communication, no suicidal 
or homicidal ideation, and no evidence of psychosis.  
Cognition, insight, and judgment were adequate.  When seen 
again in August, he was alert, oriented, and attentive, with 
good eye contact.  Mood was a bit irritable and anxious.  
Speech was normal, and there was no impairment of thought 
process or communication, no suicidal or homicidal ideation, 
and no evidence of psychosis.  Cognition, insight, and 
judgment were adequate.  In September, he was alert, 
oriented, and attentive, with good eye contact, but still a 
little bit anxious.  Speech was normal, and there was no 
impairment of thought process or communication, no suicidal 
or homicidal ideation, and no evidence of psychosis.  
Cognition, insight, and judgment were intact.  In November, 
the veteran was alert, oriented, and attentive, with good eye 
contact.  Mood remained a little bit dysphoric, but not as 
anxious as it had been.  Speech was normal, and there was no 
psychomotor retardation, no impairment of thought process or 
communication, no suicidal or homicidal ideation, and no 
evidence of psychosis.  Cognition, insight, and judgment were 
adequate.  

On January 2005 VA outpatient psychiatric evaluation, the 
veteran was alert, oriented, and attentive, with good eye 
contact.  Overall mood was just a little bit anxious, but 
more euthymic, and not as anxious and labile as it had been 
in the past.  Speech was normal, and there was no impairment 
of thought process or communication, no suicidal or homicidal 
ideation, and no evidence of psychosis.  Cognition, insight, 
and judgment were intact.  When seen again in March, he was 
alert, oriented, and attentive, with good eye contact.  
Overall mood remained anxious, and there was mild affective 
lability, but affect was appropriate.  There was no 
impairment of thought process or communication, no suicidal 
or homicidal ideation, and no evidence of psychosis.  
Cognition, insight, and judgment were adequate.  A GAF score 
between 60 and 65 was assigned on the basis of persistent, 
chronic, mild symptoms.  In mid-May, he was sleeping better 
and was alert, oriented, and attentive, with good eye 
contact.  Overall mood remained a bit anxious but was more 
euthymic, and affect was less labile.  Speech was normal, and 
there was no impairment of thought process or communication, 
no suicidal or homicidal ideation, and no evidence of 
psychosis.  Cognition, insight, and judgment were adequate.  
In late May, the veteran's personal hygiene was good.  Mood 
was appropriate, there were no signs of emotional distress, 
and he did not appear to be depressed.   
        
On September 2005 VA outpatient psychiatric evaluation, the 
veteran reported that medication helped to relax him, and 
sleep was good.  On mental status examination, he was alert, 
oriented, and attentive, with good eye contact.  Overall mood 
was a bit more euthymic, and he was calmer, more relaxed, and 
less anxious and irritable.  Affect was appropriate, and 
there was no impairment of thought process or communication, 
no suicidal or homicidal ideation, and no evidence of 
psychosis.  Cognition, insight, and judgment were intact.  
When seen again in December, the veteran was alert, oriented, 
and attentive, with good eye contact.  He was a bit more 
anxious, but mood was appropriate.  There was no impairment 
of thought process or communication, no suicidal or homicidal 
ideation, and no evidence of psychosis.  Cognition, insight, 
and judgment were adequate.  

On March 2006 VA outpatient psychiatric evaluation, the 
veteran was noted to have recently retired from work.  On 
mental status examination, he was alert, oriented, and 
attentive, with good eye contact.  Overall mood remained 
anxious, but he did not have depression.  Speech was normal, 
and there was no impairment of thought process or 
communication, no suicidal or homicidal ideation, and no 
evidence of psychosis.  Cognition, insight, and judgment were 
adequate.  When seen again in May, the veteran reported doing 
better with the use of prescribed medication, and he felt 
calmer.  On mental status examination, he was alert, 
oriented, and attentive, with good eye contact.  Overall mood 
was less anxious, a bit calmer and a bit more euthymic.  
Speech was normal, and there was no impairment of thought 
process or communication, no suicidal or homicidal ideation, 
and no evidence of psychosis.  Cognition, insight, and 
judgment were intact.  

In an August 2007 statement, a VA clinical psychologist noted 
that the veteran reported having had to stop working at a 
part-time job due to intrusive thoughts of his Vietnam 
experiences.  He reported isolating and drinking more than a 
case of beer per day to stop these thoughts and flashbacks, 
as well as having stopped taking prescribed medication.

In an August 2007 statement, A.B., M.S., noted that the 
veteran reported increased problems since retiring from work, 
with increased anxiety, depression, and alcohol consumption, 
and opined that lack of employment had clearly exacerbated 
his PTSD.
       
At the August 2007 Board hearing on appeal, the veteran 
testified about the degree of severity of his PTSD and how it 
impaired him.  He stated that he was anxious and depressed, 
and that he had discontinued taking prescribed medications 
and drank alcohol instead.  He stated that he had been 
married for 38 years, got along well with his wife and 
children, and had some friends other than Vietnam veterans.

Considering the evidence in light of the criteria noted 
above, the Board finds that the veteran's psychiatric 
symptoms are indicative of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, thus 
meeting the criteria for no more than a 30% rating.  In 
reaching this determination, the Board has considered the 
medical evidence which shows that he generally has no more 
than persistent, chronic, mild symptoms when compliant with a 
regimen of prescribed medication and advice to decrease 
alcohol consumption.  The veteran's grooming and hygiene have 
been consistently normal, he has described functioning 
satisfactorily in his family social relationships, and his 
psychiatric impairment never significantly impaired his 
ability to work for many years.  Although the veteran has 
reported some exacerbation of PTSD symptoms in 2007, the 
Board notes that this appears to be a result of discontinuing 
prescribed medication and increased consumption of alcohol, 
which is contrary to medical advice.

The Board finds that the symptoms associated with the 
veteran's PTSD simply do not meet the criteria for at least 
the next higher 50% rating, that is, occupational and social 
impairment with reduced reliability and productivity due to 
certain symptoms; rather, the Board finds that those 
delineated symptoms are not characteristics of the veteran's 
current psychiatric disability.  Specifically, he has not 
been shown to have a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

The Board also notes that the veteran has been assigned GAF 
scores ranging from 60 to 77, as reflected in VA clinic 
records and examination reports from 2003 to 2005.  According 
to the 4th Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF scores between 51 and 60 are indicative of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., having few 
friends, having conflicts with peers or co-workers).  GAF 
scores between 61 and 70 are indicative of some mild symptoms 
(e.g., a depressed mood and mild insomnia), or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but indicate that the subject generally functions well, and 
has some meaningful interpersonal relationships.  GAF scores 
between 71 and 80 are indicative of symptoms, if present, 
that are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument), or no more than slight impairment in social, 
occupational, or school environment (e.g., temporarily 
falling behind in schoolwork).
  
There is no question that a GAF score and its interpretations 
are important considerations in rating a psychiatric 
disability; however, the GAF scores assigned in a case, like 
an examiner's assessment of the severity of a condition, are 
not dispositive of the percentage disability rating issue; 
rather, a GAF score must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  
In this case, the medical evidence of record fails to show 
that the veteran's PTSD symptoms include a flat affect, 
circumstantial speech, having only a few friends, conflicts 
with peers or co-workers, occasional truancy, or theft within 
the household; rather, they indicate that he generally 
functions well, and has some meaningful interpersonal 
relationships.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson, and that 
the claim for an initial rating in excess of 30% for PTSD 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b);  
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).


ORDER

An initial rating in excess of 30% for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


